Citation Nr: 1140357	
Decision Date: 10/31/11    Archive Date: 11/07/11

DOCKET NO.  06-34 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

P. Childers, Counsel



INTRODUCTION

The Veteran had active service from June 1966 through May 1969, and was a Vietnam combat veteran.  He died in November 2004.  The appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a November 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In May 2010 the Board remanded the matter for further development.  No further action to ensure compliance with the Board's previous remand directives is required.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The Veteran filed a claim for service connection for ischemic heart disease which was denied in a 2002 rating decision.  The issue of readjudication of this claim, in light of 2010 regulatory amendments adding ischemic heart disease to the list of presumptively service-connected diseases for veterans who served in Vietnam, under Nehmer v. U.S. Department of Veterans Affairs, 712 F. Supp. 1404, 1409 (N.D. Cal. 1989) is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The Veteran was a Vietnam combat veteran.  

2.  The Veteran was diagnosed with and had been treated for severe coronary artery disease since circa 1988.

3.  The Veteran died in November 2004 of heart failure.


CONCLUSION OF LAW

The Veteran's cause of death is presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.312 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159.  

In this case the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

Factual Background and Analysis

The Veteran in this case was a former Marine with actual combat in Vietnam during the Vietnam War.  Commendations and awards include a Combat Action Ribbon and a Presidential Unit Citation.  In November 2004 he died.  Cause of death on the death certificate is "heart failure."

At the time of his death the Veteran was 100 percent service-connected for PTSD since October 5, 1999; 10 percent service-connected for diabetes mellitus since April 16, 2002; and 0 percent service-connected for shrapnel wound of the left arm since August 19, 1998.  The Veteran was not service-connected for heart disease at the time of his death.

VA treatment records chronicle treatment, including coronary artery bypass surgery in 1988, for heart disease, variously diagnosed by VA physicians as ischemic coronary disease, severe coronary artery disease, history of coronary artery disease status post coronary artery bypass surgery, and ASCVD with CABG x 5.  In November 2004 the Veteran died.  

In March 2005 the appellant filed a claim for Dependency and Indemnity Compensation (DIC) that is the subject of this appeal.

In May 2005 the claims file was sent for review by a VA Compensation and Pension (C&P) physician for an opinion as to the cause of the Veteran's death.  In his ensuing report the examiner noted that the Veteran had "severe coronary artery disease."  He also noted that the Veteran had had bypass grafting in 1988 and repeat coronary angiography in 2001, which revealed that the LAD was totally occluded.  He then averred that the Veteran's heart ultimately failed because of his cardiac disease.

To establish service connection for the cause of a veteran's death, the evidence must show that a disability incurred in or aggravated by service either caused or contributed to the cause of death.  38 U.S.C.A. § 1310.  This includes disabilities that were not, but should have been, service connected prior to the veteran's death.  See, e.g., Hupp v. Nicholson, 21 Vet. App. 342 (2007).

For a service-connected disability to be the cause of death, it must, singly or with some other condition, be the immediate or underlying cause, or be etiologically related to the cause of death.

For a service-connected disability to constitute a contributory cause of death, it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312.

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Additionally, service connection is warranted for certain diseases identified by the Secretary of VA if the veteran was exposed to an herbicide agent during active military, even though there is no record of such disease during service.  38 C.F.R. §§ 3.307, 3.309(e).  In 2010 VA amended 38 C.F.R. § 3.309(e) to include service connection for ischemic heart disease.

Specifically, in August 2010 VA amended its regulations for claims brought by Vietnam veterans (and their survivors) to provide for service connection, on a presumptive basis, for ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina).  See 38 C.F.R. § 3.309(e).  The amendment applies to all claims (including DIC claims) received by VA on or after August 31, 2010; to claims pending before VA on that date; and to certain previously denied claims.  

The Veteran served in Vietnam, and his exposure to Agent Orange/herbicides is presumed.  Additionally, according to the 2005 C&P physician, the Veteran died from his severe coronary artery disease, and the record contains no evidence to the contrary.  

Based on the medical evidence of record, specifically the death certificate and the findings of the 2005 VA physician, the Board finds that the Veteran's coronary artery disease, for which service connection is warranted, caused, or at the very least, contributed to the cause of the Veteran's death.  Service connection for cause of death is accordingly warranted.  38 C.F.R. § 3.312.


ORDER

Service connection for cause of the Veteran's death is granted.




____________________________________________
M. C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


